



Exhibit 10.2(m)


COLUMBIA SPORTSWEAR COMPANY


AWARD AGREEMENT
FOR GRANT OF NON-QUALIFIED STOCK OPTIONS PURSUANT TO THE
COLUMBIA SPORTSWEAR COMPANY 1997 STOCK INCENTIVE PLAN, AS AMENDED


This Award Agreement (the “Agreement”) is entered into as of          (the
“Award Date”) by and between Columbia Sportswear Company, an Oregon corporation
(the “Company”), and          (the “Optionee”), for the award (the “Award”) of a
stock option (the “Option”) to purchase all and any part of          shares of
the Company's common stock, no par value (“Common Stock”) at a purchase price of
     per share (the “Exercise Price”) pursuant to Section 6 of the Columbia
Sportswear Company 1997 Stock Incentive Plan, as Amended (the “Plan”). The
Option is not intended to be an Incentive Stock Option, as defined in Section
422A of the Internal Revenue Code of 1986, as amended (the “Code”). Capitalized
terms used herein but not defined shall have the same meaning as provided in the
Plan. In the event of a conflict between this Agreement and the terms of the
Plan, the provisions of the Plan shall govern. For purposes of this Agreement
and to the extent the Optionee is not directly employed by the Company,
“Employer” shall mean the subsidiary or branch of the Company that employs the
Optionee on the applicable date.
 
IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.


1.    Award and Terms of the Option. The Option awarded pursuant to this
Agreement is subject to the following terms, conditions and restrictions:
 
(a)    Rights under Option. The Option represents an unfunded, unsecured right
to purchase all or a portion of the specified number of shares of Common Stock
at the Exercise Price on the applicable vesting date (as set forth in Section
1(b)). The number of shares of Common Stock subject to the Option is subject to
adjustment as provided in Section 10 of the Plan and as determined by the Board
of Directors of the Company (the "Board") as to the number and kind of shares of
stock issuable upon any merger, reorganization, consolidation, recapitalization,
stock dividend, spin-off or other change in the corporate structure affecting
the Common Stock generally. The other terms and conditions of the Option awarded
pursuant to this Agreement also may be amended by the Board as it determines in
its sole discretion as may be necessary or appropriate to reflect the foregoing
events.


(b)    Vesting Dates. The Option awarded under this Agreement initially shall be
100% unvested and subject to forfeiture.  Subject to the terms of this Agreement
and provided that the Optionee remains continuously employed with the Company or
the Employer from the Award Date until the applicable vesting date, the Option
shall vest commencing on the Award Date and shall become exercisable pursuant to
the following vesting schedule commencing on:




1

--------------------------------------------------------------------------------





Vesting Date
Percentage of Option Vesting
 
 
 
 
 
 
 
 



(c)    Expiration of Option. Subject to earlier termination and forfeiture as
described in Section 1(d), the Option will expire and will cease to be
exercisable on the 10th anniversary of the Award Date (the “Expiration Date”).


(d)    Forfeiture of Option.


(1)    Forfeiture Upon Death or Total Disability. If the Optionee ceases to be
continuously employed by the Company or the Employer by reason of the Optionee’s
death or total disability, the Optionee shall cease to vest in the Option as of
the Termination Date (as defined in Section 1(d)(2)) and the vested portion of
the Option may be exercised at any time prior to the earlier of the Expiration
Date or the first anniversary of the Termination Date. If the Optionee’s
employment or service is terminated by death, the Option shall be exercisable
only by the person or persons to whom the Optionee’s rights under the Option
pass by the Optionee’s will or by the laws of descent and distribution of the
Optionee’s country of residence at the time of death. For purposes of the
foregoing, "total disability" shall have the same meaning as provided in any
long term disability policy maintained by the Company or the Employer for the
benefit of the Optionee or, in the absence of such policy, as determined by the
Board in its discretion in accordance with applicable law.


(2)    Forfeiture Upon Termination of Service Other Than Death or Total
Disability. If the Optionee ceases to be continuously employed by the Company or
the Employer for any reason other than death or total disability, the Optionee
shall cease to vest in the Option as of the Termination Date and the vested
portion the Option may be exercised at any time prior to the earlier of the
Expiration Date or the expiration of 90 days after the Termination Date. If the
Optionee is a resident of or employed in the United States, “Termination Date”
shall mean the effective date of the Optionee’s termination of employment with
the Company or the Employer. If the Optionee is a resident or employed outside
of the United States, “Termination Date” shall mean the earliest of (i) the date
on which notice of termination is provided to the Optionee, (ii) the last day of
the Optionee’s active and continuous service with the Company or the Employer,
or (iii) the last day on which the Optionee is classified as an “employee” of
the Company or the Employer, as determined in each case without including any
required advance notice period and irrespective of the status of the termination
under local labor or employment laws.


For purposes of the foregoing, any leave of absence approved by the Company or
the Employer (or, if the Optionee is an executive officer of the Company, by the
Board), shall not be deemed a termination of the Optionee's continuous
employment and, unless otherwise determined by the Company or the Board in its
sole discretion, (i) the Optionee shall continue to vest in the Option during a
medical, family, military or other leave of absence protected under applicable
law, whether paid or unpaid, and (ii) the Optionee's continued vesting in the
Option shall be suspended during any other approved leave of absence greater
than 30 days (except as otherwise prohibited under local law).


(3)    Forfeiture Upon Violation of Code of Business Conduct and Ethics. The
Optionee acknowledges that compliance with the Company’s Code of Business
Conduct and Ethics is a


2

--------------------------------------------------------------------------------





condition to the receipt, vesting and exercise of the Option and the issuance of
shares of Common Stock upon purchase pursuant to the Option.  If, during the
term of this Agreement, the Board (or a committee of directors designated by the
Board) determines in good faith in its sole discretion that the Optionee’s
conduct is or has been in violation of the Company’s Code of Business Conduct
and Ethics, then the Board or committee may cause the Optionee to immediately
forfeit all or a portion of the unvested or vested and unexercised Option
granted pursuant to this Agreement and the Optionee shall have no right to
purchase the related shares of Common Stock. Any determinations of violations of
the Company’s Code of Business Conduct and Ethics will be considered conclusive
and binding on the Optionee. If the President of the Company reasonably believes
that the Optionee has violated the Code of Business Conduct and Ethics and that
the Board or its committee should consider the termination of the Option, the
President may temporarily suspend the Optionee’s right to exercise the Option,
for a period of up to 45 days, in order for the Board or its committee to make a
determination about Optionee’s conduct and the potential termination of the
Option.


(e)    Method of Exercise of Option.


(1)    Unless the Board determines otherwise, to exercise the vested portion of
the Option, the Optionee shall provide notice of exercise in such form and such
manner as may be designated by the Company (which may be electronic) to the
Company stating the Optionee’s intention to exercise the Option, specifying the
number of shares of Common Stock as to which the Optionee desires to exercise
the Option and the date on which the Optionee desires to complete the purchase.
Delivering a notice of intent to exercise by itself does not constitute exercise
of the Option; the Optionee must also deliver payment of the Exercise Price for
the shares of Common Stock set forth in the notice of intent to exercise
together with such additional documents as the Company may then require. The
Option shall not be deemed to have been exercised (i.e., the exercise date shall
not be deemed to have occurred) until the notice of such exercise and payment in
full of the Exercise Price are provided. For purposes of the foregoing, if the
exercise date falls on a weekend or any other day on which The NASDAQ Stock
Market LLC (“NASDAQ”) or any national securities exchange on which the Common
Stock then is principally traded (the “Exchange”) is closed for trading, the
applicable portion of the Option shall be exercised on the first following day
that NASDAQ or the Exchange is open for trading.


(2)    Unless the Board determines otherwise in its sole discretion, on or
before the date specified for completion of the purchase of shares of Common
Stock pursuant to the Option, the Optionee shall pay the Company the Exercise
Price of such shares of Common Stock pursuant to one of the following methods of
exercise:


(i)    cash payment;


(ii)    by delivery of a sufficient number of whole shares of Common Stock the
Optionee already owned for a period of at least six (6) months having a market
value equal to the Exercise Price;


(iii)    by authorizing the sale of a sufficient number of whole shares of
Common Stock that otherwise would be deliverable upon the exercise of the Option
having a market value equal to the Exercise Price; or


(iv)    via a broker-assisted cashless exercise procedure through a
broker-dealer approved for such purposes of the Company.




3

--------------------------------------------------------------------------------





In cases where the Optionee utilizes the “sell to cover” arrangement set forth
in 2(iii) above and the market value of the number of whole shares of Common
Stock sold is greater than the aggregate Exercise Price, the Company or the
third party broker/administrator engaged by the Company for purposes of
administering awards granted under the Plan (the "TPA") shall make a cash
payment to the Optionee equal to the difference as soon as administratively
practicable.


(f)    Settlement of Exercised Option. As soon as reasonably practicable
following each exercise date, provided that the Optionee has satisfied its tax
withholding obligations as specified under Section 1(j) and the Optionee has
completed, signed and returned any documents and taken any additional action the
Company deems appropriate, the Company shall deposit the shares of Common Stock
acquired pursuant to the Option into the Optionee's brokerage account
established with a TPA (the date of deposit of such shares is referenced as an
“issuance date”), rounded to the nearest whole share (or otherwise deliver the
shares to the Optionee).  No fractional shares of Common Stock shall be issued.
The shares of Common Stock will be issued in the Optionee’s name.


Notwithstanding the foregoing, (i) the Company shall not be obligated to deposit
or otherwise deliver any shares of Common Stock during any period when the
Company determines that the exercise of the Option or the issuance of shares of
Common Stock in settlement of the Option hereunder would violate any federal,
state, foreign or other applicable laws and may issue shares of Common Stock
with any restrictive legend that, as determined by the Company, is necessary to
comply with securities laws or other regulatory requirements, and (ii) an
issuance date may be delayed in order to provide the Company such time as it
determines appropriate to determine tax withholding and other administrative
matters; provided, however, that in any event the shares of Common Stock shall
be issued no later than the later to occur of the date that is 2 1/2 months from
the end of (i) the Optionee’s tax year that includes the applicable exercise
date, or (ii) the Company's tax year that includes the applicable exercise date.


Furthermore, notwithstanding the foregoing, the Company may, in its sole
discretion, settle the Option in the form of: (i) a cash payment to the extent
settlement in shares of Common Stock (1) is prohibited under local laws, rules
and regulations, (2) would require the Optionee, the Company or the Employer to
obtain the approval of any governmental and/or regulatory body in the Optionee’s
country of residence (and country of employment, if different), or (3) is
administratively burdensome; or (ii) shares of Common Stock, but require the
Optionee to immediately sell such shares (in which case, as a condition of the
award of the Option, the Optionee hereby explicitly authorizes the Company to
issue sales instructions in relation to such shares on the Optionee’s behalf).


(g)    Nontransferability. The Optionee may not sell, transfer, assign, pledge
or otherwise encumber or dispose of the Option subject to this Agreement. If the
Optionee purports to make any transfer of the Option, except as provided herein,
the Option and all rights thereunder immediately shall terminate and be
forfeited by the Optionee.


(h)    Repatriation and Compliance with Local Laws. If the Optionee is a
resident or employed outside of the United States, the Optionee agrees, as a
condition of the award of the Option, to repatriate all payments attributable to
the shares of Common Stock and/or cash acquired under the Plan (including, but
not limited to, dividends and any proceeds derived from the sale of the shares
of Common Stock acquired pursuant to the Option) if required by and in
accordance with local foreign exchange rules and regulations in the Optionee’s
country of residence (and country of employment, if different). In addition, the
Optionee also agrees to take any and all actions, and consents to any and all
actions taken by the Company or the Employer as may be required to allow the
Company or the Employer to comply with local laws, rules and regulations in the
Optionee’s country of residence (and country of employment, if different).
Finally,


4

--------------------------------------------------------------------------------





the Optionee agrees to take any and all actions as may be required to comply
with the Optionee's personal legal and tax obligations under local laws, rules
and regulations in the Optionee’s country of residence (and country of
employment, if different).


(i)    Age Discrimination. If the Optionee is a resident and/or employed in a
country that is a member of the European Union, the grant of the Option and the
Agreement are intended to comply with the age discrimination provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


(j)    Tax Matters.


(1)    Tax and Social Insurance Contributions in General. Regardless of any
action the Company and/or the Employer take with respect to any or all income
tax (including U.S. federal, state and local taxes or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items legally due by the Optionee is and remains the Optionee’s
responsibility and that the Company and the Employer (i) make no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Option, including the grant of the Option, the vesting of
the Option, the exercise of the Option, the subsequent sale of any shares of
Common Stock acquired pursuant to the Option and the receipt of any dividends,
and (ii) do not commit to structure the terms of the award or any aspect of the
Option to reduce or eliminate the Optionee’s liability for Tax-Related Items.
Further, the Optionee acknowledges that if the Optionee becomes subject to
taxation in more than one country between the Award Date and the date of any
relevant taxable or tax withholding event, as applicable, the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one country.


(2)    Withholding in Shares or Cash. Prior to the issuance of shares of Common
Stock upon the exercise of the Option, if the Optionee’s country of residence
(and/or the country of employment, if different) requires withholding of
Tax-Related Items, the Company may withhold a number of whole shares of Common
Stock otherwise issuable to the Optionee upon exercise of the Option to satisfy
all or any portion of any withholding obligations for Tax-Related Items. The
number of whole shares of Common Stock withheld shall have an aggregate market
value sufficient to pay the Tax-Related Items required to be withheld with
respect to the shares of Common Stock. The cash equivalent of the shares of
Common Stock withheld will be used to settle the obligation to withhold the
Tax-Related Items. In the event that withholding in shares of Common Stock is
prohibited or problematic under applicable laws or otherwise may trigger adverse
consequences to the Company or the Employer, the Company or the Employer may
withhold the Tax-Related Items required to be withheld in cash from the
Optionee’s regular salary and/or wages or any other amounts payable to the
Optionee. In the event the withholding requirements for Tax-Related Items are
not satisfied through the withholding of shares of Common Stock or through the
Optionee’s regular salary and/or wages or other amounts payable to the Optionee,
no shares of Common Stock will be issued to the Optionee (or the Optionee’s
estate) upon exercise of the Option unless and until satisfactory arrangements
(as determined by the Company) have been made by the Optionee with respect to
the payment of any Tax-Related Items that the Company or the Employer
determines, in its sole discretion, must be withheld or collected with respect
to such portion of the Option. By accepting this Option, the Optionee expressly
consents to the withholding of shares of Common Stock and/or withholding from
the Optionee’s regular


5

--------------------------------------------------------------------------------





salary and/or wages or other amounts payable to the Optionee as provided for
hereunder. All other Tax-Related Items related to the Option and any shares of
Common Stock issued in settlement thereof shall be the Optionee’s sole
responsibility. Depending on the withholding method, the Company or the Employer
may withhold or account for Tax-Related Items by considering applicable
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates. If the withholding obligation for Tax-Related Items is
satisfied by withholding in shares of Common Stock, the Optionee shall be deemed
to have been issued the full number of shares of Common Stock subject to the
exercised portion of the Option, notwithstanding that a number of the shares of
Common Stock are held back solely for the purpose of paying the Tax-Related
Items.


(3)    Code Section 409A. If the Optionee is subject to taxation in the United
States, the Award is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Code Section 409A and instead is
intended to be exempt from the application of Code Section 409A. To the extent
that the Award is nevertheless deemed to be subject to Code Section 409A, the
Award shall be interpreted in accordance with Code Section 409A and Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance issued after the grant of the
Award. Notwithstanding any provision of the Award to the contrary, in the event
that the Administrator determines that the Award is or may be subject to Code
Section 409A, the Administrator may adopt such amendments to the Award or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate at the Administrator's sole discretion
and without the Optionee’s consent to (i) exempt the Award from the application
of Code Section 409A or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (ii) comply with the requirements of Code
Section 409A.


(k)    No Solicitation. The Optionee agrees that for 18 months (or such lesser
period as permitted under applicable local law) after the Optionee’s employment
with the Company or the Employer terminates for any reason, with or without
cause, whether by the Company or the Employer or the Optionee, the Optionee
shall not recruit, attempt to hire, solicit, or assist others in recruiting or
hiring, any person who is an employee of the Company, the Employer or any
subsidiaries of the Company. In addition to other remedies that may be
available, the Optionee shall pay to the Company in cash, upon demand, the net
value of any shares of Common Stock, valued as of the exercise date, issued
under this Agreement if the Optionee violates this Section 1(k).


(l)    Not a Contract of Employment. This Agreement shall not be construed as a
contract of employment between the Company and the Optionee and nothing
contained in this Agreement or in the Plan shall confer upon the Optionee any
right to be in the continued employment of the Company or any subsidiary or to
interfere in any way with the right of the Company or any subsidiary by whom the
Optionee is employed to terminate the Optionee’s employment at any time for any
reason, with or without cause, or to decrease the Optionee’s compensation or
benefits.


2.    Miscellaneous.
 
(a)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subjects hereof.


(b)    Interpretation of the Plan and the Agreement. The Board, or a committee
of the Board responsible for administering the Plan (the “Administrator”), shall
have the sole authority to interpret the provisions of this Agreement and the
Plan, and all determinations by it shall be final and conclusive.




6

--------------------------------------------------------------------------------





(c)    [Reserved].


(d)    Market Value. “Market Value” as of a particular date shall mean (i) the
closing sales price per share of Common Stock as reported by the NASDAQ on that
date, or (ii) if the shares of Common Stock are not listed or admitted to
trading on the NASDAQ, the closing price on the national securities exchange on
which such stock is principally traded on that date, or (iii) if the shares of
Common Stock are not then listed on the NASDAQ or on another national securities
exchange, the average of the highest reported bid and lowest reported asked
prices for the shares of Common Stock on that date or (iv) if the shares of
Common Stock are not then listed on any securities exchange and prices therefor
are not then reported, such value as determined in good faith by the Board (or
any duly authorized committee thereof) as of that date.


(e)    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Award or other awards granted to the Optionee under the
Plan by electronic means. The Optionee hereby consents to receive such documents
by electronic issuance and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
 
(f)    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Optionee’s heirs, executors, administrators, successors and
assigns.
 
(g)    Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.


(h)    Governing Law, Venue and Jurisdiction; Attorneys’ Fees. This Agreement
and the Plan will be interpreted under the laws of the state of Oregon,
exclusive of choice of law rules. Venue and jurisdiction will be in the state or
federal courts in Washington County, Oregon, and nowhere else. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.


(i)    Consent to Transfer Personal Data.


Pursuant to applicable personal data protection laws, the Company and the
Employer hereby notify the Optionee of the following in relation to the
Optionee’s personal data and the collection, processing and transfer of such
data in relation to the Company’s grant of this Award and the Optionee’s
participation in the Plan. The collection, processing and transfer of the
Optionee’s personal data is necessary for the Company’s administration of the
Plan and the Optionee’s participation in the Plan, and the Optionee’s denial
and/or objection to the collection, processing and transfer of personal data may
affect the Optionee’s participation in the Plan. As such, the Optionee
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described in
this Section.


The Company and the Employer hold certain personal information about the
Optionee, including (but not limited to) the Optionee’s name, home address and
telephone number, date of birth, social security number or other employee
identification number (e.g., resident registration number), email address,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all Options or any other entitlement to shares of
Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
the Optionee’s favor, for the purpose of managing and administering the


7

--------------------------------------------------------------------------------





Plan (“Data”). The Data may be provided by the Optionee or collected, where
lawful, from third parties, and the Company and the Employer will process the
Data for the exclusive purpose of implementing, administering and managing the
Optionee’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Optionee’s country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such information is unnecessary for the processing purposes sought. The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Optionee’s participation in the Plan.


        The Company and the Employer will transfer Data as necessary for the
purpose of implementation, administration and management of the Optionee’s
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, the United States, or elsewhere throughout the
world. The Optionee hereby authorizes (where required under applicable law) them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Optionee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on the Optionee’s behalf by the TPA.


The Optionee may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Optionee’s participation in
the Plan. The Optionee may seek to exercise these rights by contacting the HR
manager of the Company or the Employer or the Company’s Human Resources
Department.


(j)    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights.
The Optionee acknowledges and agrees that the Plan is discretionary in nature
and limited in duration, and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The Award of the Option under the
Plan is a one-time benefit and does not create any contractual or other right to
receive a grant of an Option or benefits in lieu of an Option in the future.
Future awards, if any, will be at the sole discretion of the Company, including,
but not limited to, the timing of any award, the number of shares of Common
Stock that can be purchased pursuant to the Option and vesting as well as
exercise provisions. Any amendment, modification or termination of the Plan
shall not constitute a change or impairment of the terms and conditions of the
Optionee’s employment with the Company or the Employer.


(k)    Character of Award. Participation in the Plan is voluntary. The value of
the Award and any other awards granted under the Plan is an extraordinary item
of compensation outside the scope of the Optionee’s employment (and the
Optionee’s employment contract, if any). Any grant under the Plan, including the
Award, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments


(l)    No Public Offering. The grant of the Option is not intended to be a
public offering of securities in the Optionee’s country of residence (and
country of employment, if different). The Company


8

--------------------------------------------------------------------------------





has not submitted any registration statement, prospectus or other filing with
the local securities authorities (unless otherwise required under local law). No
employee of the Company is permitted to advise the Optionee on whether the
Optionee should acquire shares of Common Stock under the Plan or provide the
Optionee with any legal, tax or financial advice with respect to the grant of
the Option. The acquisition of shares of Common Stock involves certain risks,
and the Optionee should carefully consider all risk factors and tax
considerations relevant to the acquisition of shares of Common Stock under the
Plan and the disposition of them. Further, the Optionee should carefully review
all materials related to the Option and the Plan, and should consult with the
Optionee’s personal legal, tax and financial advisors for professional advice in
relation to the Optionee’s personal circumstances.


(m)    Insider Trading/Market Abuse Laws. The Optionee acknowledges that,
depending on the Optionee's country of residence (and country of employment, if
different), the Optionee may be subject to insider trading restrictions and/or
market abuse laws which may affect the Optionee's ability to acquire or sell
shares of Common Stock or rights to shares of Common Stock (e.g., Options) under
the Plan during such times as the Optionee is considered to have “inside
information” regarding the Company (as determined under the laws in the
Optionee's country of residence and/or employment). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable insider trading policy of the Company. The
Optionee expressly acknowledges that it is the Optionee’s personal
responsibility to comply with any applicable restrictions.


(n)    Validity and Enforceability; Severability. The invalidity or
unenforceability of any provision of the Plan or the Agreement shall not affect
the validity or enforceability of any other provision of the Plan or the
Agreement. The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Alternatively, the Company, in its sole discretion, shall have the power and
authority to revise or strike such provision to the minimum extent necessary to
render it valid and enforceable to the full extent permitted under applicable
law.


(o)    English Version to Control. If the Optionee is a resident outside of the
United States, the Optionee acknowledges and agrees that it is the Optionee’s
express intent that the Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Award be
drawn up in English. If the Optionee has received the Agreement, the Plan or any
other documents related to the Award translated into a language other than
English and the meaning of the translated version is different than the English
version, the English version will control.


(p)    Addendum. Notwithstanding any provisions of the Agreement to the
contrary, the Award shall be subject to any special terms and conditions for the
Optionee’s country of residence (and country of employment, if different) set
forth in an addendum to the Agreement (an “Addendum”). Further, if the Optionee
transfers residence and/or employment to another country reflected in an
Addendum to the Agreement at the time of transfer, the special terms and
conditions for such country will apply to the Optionee to the extent the Company
determines, in its sole discretion, that the application of such special terms
and conditions is necessary or advisable in order to comply with local law,
rules and regulations or to facilitate the operation and administration of the
Award and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Optionee’s
transfer). In all circumstances, any applicable Addendum shall constitute part
of the Agreement.


(q)    Other Requirements. The Company reserves the right to impose other
requirements on the Award, any shares of Common Stock acquired pursuant to the
Option and the Optionee’s participation in the Plan to the extent the Company
determines, in its sole discretion, that such other requirements are


9

--------------------------------------------------------------------------------





necessary or advisable in order to comply with local law, rules and regulations
or to facilitate the operation and administration of the Award and the Plan.
Such requirements may include (but are not limited to) requiring the Optionee to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.


(r)    Recovery Policy. Notwithstanding any other provision of this Agreement to
the contrary and to the extent applicable to the Optionee, the Optionee
acknowledges and agrees that the Optionee’s Option, any shares of Common Stock
acquired pursuant thereto and/or any amount received with respect to any sale of
such shares may be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Columbia Sportswear
Company Incentive Compensation Recovery Policy (the “Recovery Policy”) as in
effect on the Award Date (and to the extent applicable to the Optionee, a copy
of which has been made available to the Optionee) and as may be amended from
time to time in order to comply with changes in laws, rules or regulations that
are applicable to such Award and shares of Common Stock. As a condition to the
grant of the Option, to the extent applicable, the Optionee expressly agrees and
consents to the Company’s application, implementation and enforcement of (a) the
Recovery Policy and (b) any provision of applicable law relating to
cancellation, recoupment, rescission or payback of compensation. Further, the
Optionee expressly agrees that the Company may take such actions as are
necessary or appropriate to effectuate the Recovery Policy (as applicable to the
Optionee) or applicable law without further consent or action being required by
the Optionee. For purposes of the foregoing and as a condition to the grant of
the Option, the Optionee expressly and explicitly authorizes the Company to
issue instructions, on the Optionee’s behalf, to any TPA to re-convey, transfer
or otherwise return such shares and/or other amounts to the Company. To the
extent that the terms of this Agreement and the Recovery Policy conflict, the
terms of the Recovery Policy shall prevail.


(s)    Acceptance. By accepting the grant of the Award, the Optionee
acknowledges that the Optionee has read the Agreement, the Addendum to the
Agreement (as applicable) and the Plan, and specifically accepts and agrees to
the provisions therein.


This Award of the Option is subject to the Optionee’s on-line acceptance of the
terms and conditions of this Agreement through the E*TRADE web portal. By
accepting the terms and conditions of this Agreement, the Optionee acknowledges
receipt of a copy of the Plan, the U.S. Prospectus for the Plan, and the local
country tax supplement to the U.S. Prospectus for the Plan (the “Award
Information”). The Optionee represents that the Optionee is familiar with the
terms and provisions of the Award Information and hereby accepts this Award on
the terms and conditions set forth herein and in the Plan, and acknowledges that
the Optionee had the opportunity to obtain independent legal, investment and tax
advice at the Optionee’s personal expense prior to accepting this Award.


COLUMBIA SPORTSWEAR COMPANY






10

--------------------------------------------------------------------------------







COLUMBIA SPORTSWEAR COMPANY


ADDENDUM TO
AWARD AGREEMENT
FOR GRANT OF NON-QUALIFIED STOCK OPTIONS PURSUANT TO THE
COLUMBIA SPORTSWEAR COMPANY 1997 STOCK INCENTIVE PLAN, AS AMENDED


In addition to the terms of the Columbia Sportswear Company 1997 Stock Incentive
Plan, as amended (the “Plan”) and the Award Agreement for the Grant of
Non-Qualified Stock Options Pursuant to the Columbia Sportswear Company 1997
Stock Incentive Plan, as amended (the “Agreement”), the Option is subject to the
following additional terms and conditions as set forth in this addendum to the
extent the Optionee resides and/or is employed in one of the countries reflected
herein (the “Addendum”). Capitalized terms used herein without definition shall
have the same meaning as assigned to such terms in the Plan and the Agreement.
To the extent the Optionee transfers residence and/or employment to another
country, the special terms and conditions for such country as reflected in this
Addendum (if any) will apply to the Optionee to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local laws, rules
and regulations, or to facilitate the operation and administration of the Option
and the Plan (or the Company may establish alternative terms and conditions as
may be necessary or advisable to accommodate the Optionee’s transfer).


Canada


1.    No Payment of Exercise Price with Existing Shares. Notwithstanding Section
1(e)(2)(ii) of the Agreement, the Optionee shall not be permitted to pay the
Exercise Price by delivering existing shares of Common Stock that the Optionee
already owns at the time of exercise.


2.    Securities Law Information. The Optionee is permitted to sell shares of
Common Stock acquired under the Plan through the TPA, if any, provided the
resale of shares of Common Stock acquired under the Plan takes place outside
Canada through the facilities of a stock exchange on which the shares of Common
Stock are listed.


Hong Kong


1.    Lapse of Restrictions. If, for any reason, shares of Common Stock are
issued to the Optionee within six (6) months of the Award Date, the Optionee
agrees that the Optionee will not sell or otherwise dispose of any such shares
of Common Stock prior to the six (6) month anniversary of the Award Date.
2.    IMPORTANT NOTICE. WARNING: The contents of the Agreement, the Addendum,
the Plan, and all other materials pertaining to the Option and/or the Plan have
not been reviewed by any regulatory authority in Hong Kong. The Optionee is
hereby advised to exercise caution in relation to the offer thereunder. If the
Optionee has any doubts about any of the contents of the aforesaid materials,
the Optionee should obtain independent professional advice.
3.    Nature of the Plan. The Company specifically intends that the Plan will
not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the Option shall be null and void.




11

--------------------------------------------------------------------------------





4.    Award Benefits Are Not Wages. The Option and the shares of Common Stock
subject to the Option do not form part of the Optionee's wages for the purposes
of calculating any statutory or contractual payments under Hong Kong law.


Japan


None.


South Korea


1.    Consent to Collection, Processing and Transfer of Personal Data. By
electronically accepting the Agreement, the Optionee agrees to the collection,
use, processing and transfer of Data as described in Section 2(i) of the
Agreement; and the Optionee agrees to the processing of the Optionee’s unique
identifying information (resident registration number) as described in Section
2(i) of the Agreement.


Switzerland


1.    Securities Law Information. The grant of the Option is considered a
private offering and therefore is not subject to registration in Switzerland.
Neither this document nor any other materials relating to the Option (a)
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, (b) may be publicly distributed nor otherwise
made publicly available in Switzerland, and (c) has been or will be filed with,
approved or supervised by any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority).


Taiwan


1.    Securities Law Information. The grant of the Option and the shares of
Common Stock to be issued pursuant to the Plan are available only for employees
of the Company or any parent or subsidiary of the Company. The grant of the
Option is not a public offer of securities by a Taiwanese company.


********************************




12